Name: Commission Regulation (EEC) No 1510/89 of 31 May 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/32 Official Journal of the European Communities 1 . 6. 89 COMMISSION REGULATION (EEC) No 1510/89 of 31 May 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (*), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 132/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1442/89 (J), as amended by Regulation (EEC) No 1465/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1442/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of- Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex IJI for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 1 June 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 . This Regulation shall enter into force on 1 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 128, 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 119, 29. 4. 1989, p. 26. O OJ No L 167, 25. 7. 1972, p. 9 . (j OJ No L 197, 26. 7. 1988, p. 10 . - 0 OJ No L 143, 26. 5 . 1989, p. 25. (8) OJ No L 144, 27. 5. 1989, p. 41 . 0 OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 1 . 6 . 89 Official Journal of the European Communities No L 148/33 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 9 0 4th period io o 5th period 110 1 . Gross aids (ECU): \  Spain 0,580 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,242 16,304 15,878 15,407 15,022 15,214 2. Final aids : \ (a) Seed harvested and processed in : Federal Republic of Germany (DM) 48,20 38,39 37,89 36,79 35,89 36,39  Netherlands (Fl) 53,77 43,01 41,88 40,65 39,63 40,49  BLEU (Bfrs/Lfrs) 977,42 787,27 766,70 743,96 725,37 734,64  France (FF) 148,09 122,45 - 119,10 115,40 112,38 113,85  Denmark (Dkr) 177,18 145,60 141,79 137,59 134,15 135,86  Ireland ( £ Irl) 16,471 13,628 13,256 12,844 12,508 12,672  United Kingdom ( £) 12,541 10,857 10,546 10,202 9,921 9,992  Italy (Lit) 32173 « 27 128 26 383 25 507 24 858 24 925  Greece (Dr) 2 303,62 2 515,28 2 391,52 2 261,03 2 182,65 2 111,82 (b) Seed harvested in Spain and processed :  in Spain (Pta) 89,44 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 172,88 2 605,53 2 533,28 2 451,67 2 394,96 2 385,95 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 372,40 3 790,89 3 696,61 3 589,31 3 514,83 3 447,49 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. No L 148/34 Official Journal of the European Communities 1 . 6. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period io o 5th period 110 1 . Gross aids (ECU) : II  Spain 3,080 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,742 18,804 18,378 17,907 17,522 17,714 2. Final aids : l \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 54,10 44,79 43,80 42,69 41,79 42,29  Netherlands (Fl) 60,39 49,60 48,48 47,24 46,23 47,08  BLEU (Bfrs/Lfrs) 1 098,14 907,99 887,42 864,67 846,08 855,35  France (FF) 167,05 141,69 138,35 134,65 131,63 133,10  Denmark (Dkr) 199,28 167,92 164,12 159,91 156,47 158,19  Ireland ( £ Irl) 18,580 15,770 15,398 14,986 14,650 14,813  United Kingdom ( £) 14,229 12,610 12,299 11,955 11,674 11,745  Italy (Lit) 36 261 31 310 30 565 29 690 29 041 29 107  Greece (Dr) 2 693,67 2 963,75 2 839,98 2 709,50 2 631,12 2 560,29 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 474,98 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 558,41 2 987,77 2 915,52 2 833,91 2 777,20 2 768,19 (c) Seed - harvested in Portugal and processed : I  in Portugal (Esc) 470,02 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 842,42 4 270,89 4 176,61 4 069,32 3 994,84 3 927,49 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 1 . 6 . 89 Official Journal of the European Communities No L 148/35 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current6 1st period7 2nd period8 (') 3rd period9 (&gt;) 4th periodv 10 o 1 . Gross aids (ECU): I \  Spain 5,170 5,170 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 21,645 21,645 18,399 18,399 18,399 2. Final aids : (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM) 51,59 51,59 43,89 43,89 43,89  Netherlands (Fl) 57,52 57,52 48,53 48,54 48,54  BLEU (Bfrs/Lfrs) 1 045,17 1 045,17 888,43 888,43 888,43  France (FF) 157,71 157,71 138,20 138,20 138,20  Denmark (Dkr) 189,25 189,25 164,30 164,30 164,30  Ireland ( £Irl) 17,540 17,540 15,381 15,381 15,381  United Kingdom ( £) 13,277 13,277 12,255 12,255 12,255  Italy (Lit) 34 294 34 294 30 582 30 493 30 493  Greece (Dr) 2 361,79 2 323,39 2 798,28 2 760,25 2 760,25 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 797,28 797,28 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 450,42 3 450,42 3 133,49 3 120,17 3 120,17 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 308,42 6 308,42 5 886,77 5 869,36 5 869,36  in another Member State (Esc) 6 148,10 6 148,10 5 737,17 5 720,20 5 720,20 3. Compensatory aids : lll  in Spain (Pta) 3 402,21 3 402,21 3 085,70 3 072,38 3 072,38 4. Special aid : llll  in Portugal (Esc) 6 148,10 6 148,10 5 737,17 5 720,20 5 720,20 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. I1) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spam, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,083210 2,080440 2,078080 2,075880 2,075880 2,071010 Fl 2,347720 2,343560 2,339670 2,335720 2,335720 2,320970 Bfrs/Lfrs 43,552800 43,545400 43,543800 43,539800 43,539800 43,509200 FF 7,044890 7,045970 7,047220 7,049780 7,049780 7,053930 Dkr 8,104550 8,107100 8,112660 8,119010 8,119010 8,135240 £Irl 0,778105 0,778025 0,778408 0,778798 0,778798 0,780263 £ 0,654328 0,65)5565 a,656526 0,657449 0,657449 0,660318 Lit 1 512,62 1 517,23 1 521,50 1 525,1 1 1 525,11 1 535,95 Dr 176,53200 179,21800 181,08800 182,76500 182,76500 187,59500 Esc 171,92300 172,68100 173,34600 174,07600 174,07600 176,26000 Pta 129,90800 130,43300 130,97400 131,48500 131,48500 133,03200